Fourth Court of Appeals
                                      San Antonio, Texas
                                             May 6, 2021

                                         No. 04-19-00318-CV

                                       Leticia R. BENAVIDES,
                                               Appellant

                                                   v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2012CVQ-000161-D1
                             Honorable Jose A. Lopez, Judge Presiding


                                            ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice


                  This appeal was originally set for formal submission and oral argument on
           September 23, 2021 at 2:00 P.M. before a panel consisting of Chief Justice
           Rebeca C. Martinez, Justice Patricia O. Alvarez, and Justice Beth Watkins. On its
           own motion, the panel WITHDRAWS this submission date and ORDERS this
           cause set for formal submission and oral argument before this court on September
           16, 2021 at 2:00 P.M., before a panel consisting of Chief Justice Rebeca C.
           Martinez, Justice Patricia O. Alvarez, and Justice Beth Watkins.

                   In accordance with the Texas Supreme Court’s emergency orders in
           response to the COVID-19 pandemic, the oral argument will be held through the
           Fourth Court of Appeals’ Zoom license.

                 Counsel will receive a separate e-mail that will contain a link for the oral
           argument. Counsel are admonished as follows:
        1. The link to Zoom is only for counsel presenting argument and is not to
be shared with any other person. Counsel will need a computer or other
electronic device with a camera, a microphone, and access to the Internet. If
counsel intends to present any exhibits during oral argument, any such exhibits
must be electronically filed by noon on the day before argument.

       2. The argument will be live streamed to the Court’s YouTube channel for
the benefit of the public. The argument can be accessed using the following link:

               https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s
       3A

       3. Counsel are encouraged to familiarize themselves with the Zoom
platform. The Clerk of the Court will contact counsel no later than the week
before argument to verify connectivity and equipment.

       4. Counsel must wear court-appropriate attire and choose an appropriate
background.

         The time for oral argument will be limited to twenty minutes for
appellant’s opening argument, twenty minutes for appellee’s argument, and ten
minutes for appellant’s rebuttal argument. If any participant’s link is
disconnected during argument, timing of the argument will stop until the
participant is able to reconnect.

        If either party no longer wishes to present argument, the party must notify
this court in writing within seven days of receiving this notice.


                                                                   PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT